—In an action to recover damages, inter alia, for negligent misrepresentation, the plaintiff appeals from so much of an amended judgment of the Supreme Court, Westchester County (Nastasi, J.), entered April 18, 1994, as, after a nonjury trial, is in favor of the defendant Leasehampton Corp. and against it dismissing the complaint insofar as asserted against Leasehampton Corp.
Ordered that the amended judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that, notwithstanding the existence of a special relationship which supported the plaintiffs cause of action to recover damages for negligent misrepresentation (see, Heard v City of New York, 82 NY2d 66, 74; Prudential Ins. Co. v Dewey, Ballatine, Bushby, Palmer & Wood, 80 NY2d 377, 382; White v Guarente, 43 NY2d 356, 362-363; Glanzer v Shepard, 233 NY 236), the plaintiffs reliance on the misrepresentation was not justified or reasonable (see, Heard v City of New York, supra, at 74-75; Hutchins v Utica Mut. Ins. Co., 107 AD2d 871, 872-873; compare, Banque Arabe et Internationale D’Investissement v Maryland Natl. Bank, 57 F3d 146).
*403We have considered the plaintiff’s remaining contentions and find them to be without merit. Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.